 Fill in this information to identify the case:

 Debtor name         Crestwood Hospitality LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)         4:21-bk-03091-BMW
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 30, 2021                          X /s/ Sukhbinder Khangura
                                                                       Signature of individual signing on behalf of debtor

                                                                       Sukhbinder Khangura
                                                                       Printed name

                                                                       Member and Vice President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




          Case 4:21-bk-03091-BMW                                Doc 40 Filed 04/30/21 Entered 04/30/21 16:04:25                              Desc
                                                                Main Document    Page 1 of 3
 Fill in this information to identify the case:
 Debtor name Crestwood Hospitality LLC
 United States Bankruptcy Court for the: DISTRICT OF ARIZONA                                                                                      Check if this is an

 Case number (if known):                4:21-bk-03091-BMW                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Affordable Power                                               Vendor                                                                                                      $1,700.00
 Washing LLC
 1473 W. Mohave                  520-442-8076
 Tucson, AZ 85705
 Arizona Department                                             Sales taxes                                                                                               $33,999.20
 of Revenue
 Bankruptcy &                    602-255-3381
 Litigation
 1600 West Monroe
 Phoenix, AZ 85007
 Brycon Corporation              Jason Ebe, Esq                 Guarantee of debt Contingent
 134 Rio Rancho                                                                   Unliquidated
                                                                                                                                                                 Unknown
 Blvd                            jebe@swlaw.com                                   Disputed
 Rio Rancho, NM
 87171-4000
 Carver & Associates             Margaret Carter                Vendor                                                                                                      $5,870.11
 Attn: Margaret
 Carter
 153 W. Ellis Rd                 866-572-4700
 Griffin, GA 30223
 CIT Bank N.A.                   Hannah R. Torres               PPP Loan                                                                                                $127,564.30
 P.O. Box 67088
 Phoenix, AZ 85082               Hannah.Torres@qu
                                 arles.com
                                 602-229-5200
 City of Tucson                                                 Utility provider                                                                                            $6,493.55
 Water
 P.O. Box 51040                  520-791-3242
 Los Angeles, CA
 90051
 Cox Business                                                   Internet provider                                                                                           $2,928.66
 P.O. Box 53249
 Phoenix, AZ 85072               844-615-8408
 Ecolab Food Safety                                             Vendor                                                                                                      $1,673.93
 Specialties                     fsscustomercare@
 24198 Network                   ecolab.com
 Place                           800-321-3687
 Chicago, IL 60673

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



               Case 4:21-bk-03091-BMW                                Doc 40 Filed 04/30/21 Entered 04/30/21 16:04:25                                                Desc
                                                                     Main Document    Page 2 of 3
 Debtor    Crestwood Hospitality LLC                                                                          Case number (if known)         4:21-bk-03091-BMW
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Guest Supply                                                   Vendor                                                                                                      $2,584.52
 P.O. Box 6771                   info@guestworldwi
 Somerset, NJ 08875              de.com
                                 723-868-2200
 Intercontinental                                                                                                                                                         $25,541.18
 Hotels Group
 P.O.Box 101074
 Atlanta, GA 30392
 IPFS Corporation                                               Financing of                                                                                              $42,033.00
 3 Hutton Centre                                                insurance
 Drive, Suite 630                800-858-4326                   premiums
 Santa Ana, CA
 92707
 JPT Handy Man                                                  Vendor                                                                                                      $3,662.00
 Services
 816 N. Contzen Ave
 Tucson, AZ 85705
 Maxim Commercial                John J. Sinodis                                        Contingent                                                                 Unknown
 Capital LLC
 11620 Wilshire Blvd,            JGS@JHc.Law
 Ste 540                         602-234-7800
 Los Angeles, CA
 90025
 Pima County                                                    Property taxes                                                                                            $65,279.38
 Treasurer
 P.O. Box 29011                  520-724-8630
 Phoenix, AZ 85038
 Royal Cup Coffee                                               Vendor                                                                                                      $2,223.00
 P.O. Box 841000
 Dallas, TX 75284                817-502-6535
 Southwest Gas                                                  Utility provider                                                                                            $6,531.04
 Corporation
 P.O. Box 98890                  877-860-6020
 Las Vegas, NV
 89193
 Sysco Arizona Inc                                              Vendor                                                                                                      $4,243.28
 611 South 80th
 Avenue                          623-936-9920
 Tolleson, AZ 85353
 Tucson Electric                                                Utility provider                                                                                          $12,011.49
 Power Company
 P.O. Box 80077                  520-623-7711
 Prescott, AZ 86304
 Wildcat Heating &                                              Vendor                                                                                                    $13,529.95
 Cooling
 4699 E. Pima St                 520-576-3430
 Tucson, AZ 85712
 Windstream                                                     Vendor                                                                                                      $1,735.53
 P.O. Box 9001013
 Louisville, KY 40290




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



               Case 4:21-bk-03091-BMW                                Doc 40 Filed 04/30/21 Entered 04/30/21 16:04:25                                                Desc
                                                                     Main Document    Page 3 of 3
